CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment # 640 to the Registration Statement on Form N-1A of Professionally Managed Portfolios and to the use of our reports dated May29, 2015 on the financial statements and financial highlights of Hodges Fund, Hodges Small Cap Fund, Hodges Small Intrinsic Value Fund, Hodges Small-Mid Cap Fund, Hodges Pure Contrarian Fund, Hodges Blue Chip 25 Fund and Hodges Equity Income Fund, each a series of Professionally Managed Portfolios.Such financial statements and financial highlights appear in the 2015 Annual Report to Shareholders, which is incorporated by reference into the Statement of Additional Information. /s/ TAIT WELLER & BAKER Philadelphia, Pennsylvania July 28, 2015
